DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 11, 2022 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, 4, and 6-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kayser et al. (US 2012/0316509) in view of Barker et al. (US 6,981,963).
Regarding claim 1, Kayser et al. (henceforth Kayser) discloses (Figures 1, 2, 5, and 6) an injection device (1) comprising: a housing (1) comprising an outer surface (sidewall 11), an inner surface (inner barrel of syringe), a proximal end (end comprising flange 14) and a distal end (end comprising head part 12), and defining a chamber (reservoir 16) extending between the proximal and distal end; a plunger (2) having a first end and a second end, the plunger being movable proximally and distally within the chamber of the housing, the plunger comprising a plunger rod (27) extending from the first end to the second end of the plunger; and a plunger limiting mechanism (combination of arms 32 on insert element 3 and end stop surface 26 of the plunger 2) configured to limit the proximal movement of the plunger (4] [0067]; it is noted that the cited passage discloses withdrawing the plunger until the end stop surface abuts the arms on the insert to prevent further proximal movement of the plunger rod as set forth in claim 32). Kayser fails to explicitly disclose a catch member comprising a body for surrounding a portion of the housing and a protrusion which protrudes through the opening.
Barker et al. (henceforth Barker) teaches (Figures 1-3) a safety injector which utilizes a limiting member (100) which comprises a protrusion (e.g., teeth 103 as depicted in Figure 3) wherein a body (legs 101) surrounds a portion of the housing (e.g., Figure 1) and the protrusion extends through an opening on the body (slots 104) to prevent relative movement of one element of the device relative to another (e.g., the clip prevents movement of the needle carrier 20 relative to the barrel 30 (Col. 8, lines 22-55).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the retention mechanism of the device of Kayser by providing the locking clip of Barker so as to prevent accidental movement of the plunger rod relative to the barrel and potential discharge of medicament before placement of the needle. Barker teaches such a locking clip for preventing relative movement of the device components with respect to each other and as such is directed to the same goal as the device of Kayser. For this reason, it would have been obvious to one of ordinary skill in the art to utilize the clip of Barker as a replacement for the disclosed locking element for the reasons set forth above.
Regarding claim 3, Kayser/Barker further teach wherein the catch member (3) is removably affixed to the device (the cited combination would feature a removable catch member as both references disclose the catch as removable; see e.g., Kayser Abstract which describes the catch member as being snap fit into the housing).
Regarding claim 4, Kayser further discloses (Figure 1) wherein the housing (1) comprises a flange (14) at the proximal end thereof.
Regarding claim 6, the combination of Kayser/Barker teaches wherein the plunger limiting mechanism (the removable locking member of the cited combination) comprises a portion of the plunger for interfacing with the catch member when said catch member protrusion (teeth 103 of Barker) is received within the opening (slot 104 of Barker) of the housing to limit proximal movement of the plunger (in the cited combination, the catch member of Kayser is modified to the form of the locking member of Barker which would result in a device which comprises the locking member engaging the plunger member so as to retain the original utility of the device of Kayser after the modification).
Regarding claim 7, Kayser further discloses wherein the plunger (2) comprises a stopper (23, 26) disposed at its distal end, such that an interface between the catch member (3) and the stopper restricts proximal movement of the plunger (Figure 6; 4 [0067)).
Regarding claim 8, Kayser further discloses (Figure 1) wherein the housing comprises one or more openings (15).
Regarding claims 9 and 10, Kayser/Barker further teach wherein the catch member protrusion comprises one or more plunger interfacing portions (Kayser teaches a catch member 3 which comprises engagement features 33 which are configured to engage corresponding features 25a on the piston unit; in the combination of Kayser/Barker, the locking clip of Barker would engage the plunger member via the disclosed teeth extending through openings in the housing so as to maintain the original use of the device of Kayser).
Allowable Subject Matter
Claims 13, 19, 24, and 32 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding claim 13, the prior art does not anticipate or render obvious, alone or in combination, the features of the claim. The closest prior art is considered to be Caclin which discloses a plunger limiting mechanism for a syringe which is embodied as a disc member surrounding a plunger rod and engageable with a not at a proximal end of the syringe barrel to prevent removal of the plunger rod from the syringe via interaction between the plunger and the disc member. The disc member of Caclin surrounds the cylindrical body of the plunger rod and no features are present to prevent rotation of the plunger rod relative to the disc member as claimed and it would not be obvious to modify the disc member to conform to an alternative cross-section based on the disclosure of Caclin which describes clearance between the plunger rod and disc member. For at least this reason the claim is considered allowable over the prior art made of record. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN L ZAMORY whose telephone number is (571)270-1238. The examiner can normally be reached M-F 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN L ZAMORY/Examiner, Art Unit 3783                                                                                                                                                                                                        
/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783